Citation Nr: 0718354	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date for an award of a separate 
evaluation for residuals of a cold injury to each foot, prior 
to September 12, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

Service connection for frozen feet was initially established 
by a January 1947 rating decision of the Regional Office 
(RO).  A 10 percent evaluation was assigned.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a June 2004 rating decision of the RO that assigned a 
separate 10 percent evaluation for residuals of a cold injury 
of each foot.  The evaluations were effective September 12, 
2002.  The veteran has disagreed with the effective date of 
the award of a separate rating for each foot.


FINDINGS OF FACT

1.  Service connection was in effect for residuals of frozen 
feet, evaluated as 10 percent disabling under Diagnostic Code 
7122 effective April 1, 1946.

2.  Effective August 13, 1998, Diagnostic Code 7122 was 
amended.

3.  The veteran submitted a claim for service connection for 
hearing loss on September 12, 2003.

4.  A June 2004 rating decision assigned a separate 10 
percent evaluation for residuals of a cold injury of each 
foot, effective September 12, 2002.


CONCLUSION OF LAW

The criteria for an effective date for an award of a separate 
evaluation for residuals of a cold injury of each foot, prior 
to September 12, 2002, have not been met.  38 C.F.R. § 3.114 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the appellant was not provided notice 
of the Veterans Claims Assistance Act (VCAA) as required by 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2006).  However, the Board finds that in this case the law, 
and not the evidence is dispositive.  In such situations, an 
opinion from the VA General Counsel has held the VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim or required to develop the 
evidence to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because the undisputed facts rendered the claimant 
ineligible for the claimed benefit.  See VAOPGPREC 5-2004 
(June 23, 2004).  The United States Court of Appeals for 
Veterans Claims has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law; Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive). 

Analysis

Subject to the provisions of 38 U.S.C.A. § 5100 (West 2002), 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor, or the date of administrative 
determination of entitlement, whichever is earlier. 38 
U.S.C.A. § 5110(g) (West 2002).


The implementing regulation provides:

Where pension, compensation, or dependency and 
indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award or 
increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective 
date of the act or administrative issue.  In order to 
be eligible for a retroactive payment under the 
provisions of this paragraph, the evidence must show 
that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue, and that such 
eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  The provisions of this paragraph are 
applicable to original and reopened claims, as well 
as claims for increase.

(1) If a claim is reviewed on the initiative of VA 
within one year from the effective date of the law or 
VA issue, or at the request of a claimant received 
within one year from that date, benefits may be 
authorized from the effective date of the law or VA 
issue.

(2) If a claim is reviewed on the initiative of VA 
more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a 
period of one year prior to the date of 
administrative determination of entitlement.

(3) If a claim is reviewed at the request of the 
claimant more than one year after the effective date 
of the law or VA issue, benefits may be authorized 
for a period of one year prior to the date of receipt 
of such request. 38 C.F.R. § 3.114(a).

The veteran seeks an earlier effective date for the award of 
a separate 10 percent evaluation for residuals of a cold 
injury of each foot.  As noted above, service connection for 
residuals of frozen feet was granted by the RO in January 
1947, and a 10 percent evaluation was assigned under the 
provisions of Diagnostic Code 7122.  

Effective August 13, 1998, 38 C. F. R. § 4.104, Diagnostic 
Code 7122 was amended to allow for separate ratings for each 
extremity with residuals of cold injury.

After the change in the regulation, the next communication 
from the veteran was a claim for service connection for 
hearing loss received on September 19, 2003.  No mention of 
frozen feet was made in this claim.  When the claim for 
service connection for hearing loss was adjudicated in June 
2004, the RO, on its own initiative, assigned separate 
evaluations for residuals of a cold injury of each foot under 
the provisions of 38 C.F.R. § 3.114(a)(2).  This regulation 
authorizes the VA to pay benefits for a period of one year 
prior to the date of administrative determination of 
entitlement.  In this case, the RO determined that 
entitlement existed as of the date of the claim for service 
connection, and assigned an effective date one year prior to 
that date.  

Although the veteran argues that the effective date should be 
August 13, 1998, the effective date of the change in the 
regulation, there is no merit to this claim.  The veteran did 
not seek to claim benefits under the revised Diagnostic Code, 
and the VA reviewed the claim on its own initiative more than 
one year after the effective date of the change in VA law.  
There is no basis on which an effective date prior to 
September 12, 2002, may be assigned.  


ORDER

An effective date for an award of a separate evaluation for 
residuals of a cold injury to each foot, prior to September 
12, 2002, is denied.

____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


